Citation Nr: 9911610	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948.  He died in March 1995, and the appellant is 
the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision which denied service connection 
for the cause of the veteran's death.  A personal hearing was 
held before an RO hearing officer in June 1996.  The 
appellant initially requested a Board hearing, but withdrew 
such request by a statement dated in April 1997.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1946 to 
February 1948.  He died in March 1995.  During his lifetime, 
his only established service-connected condition was 
bilateral hearing loss, rated 60 percent from 1975 until his 
death.

A review of the veteran's service medical records shows that 
he was diagnosed with bilateral hearing loss after exposure 
to acoustic trauma.  He was discharged from service based on 
this disability.  Service medical records are negative for 
cancer.

Private medical records from Morristown Memorial Hospital 
dated from December 1978 to October 1979 primarily reflect 
treatment for depression.  Such records are negative for 
treatment of cancer.  An October 1979 discharge summary noted 
that the veteran was treated for back pain and severe 
headaches; the pertinent diagnoses were arthritis of the 
spine and depressive reaction.

Private medical records from Carrier Foundation reflect that 
the veteran was hospitalized from November 1979 to January 
1980, and treated for psychotic depressive reaction and a 
back disability.  Such records are negative for treatment of 
cancer.

The first post-service medical evidence of cancer is dated in 
the late 1980s.

VA medical records dated from 1983 to 1995 reflect treatment 
for a variety of conditions, including prostate cancer, which 
was first diagnosed in November 1989; a December 1989 bone 
scan was negative for metastasis.  The veteran underwent a 
radical prostatectomy in December 1989, and an August 1991 
bone scan was negative for metastatic disease.  An April 1994 
consultation request notes that the veteran recently received 
radiation therapy for glioblastoma; on oncology consult, the 
examiner noted that the veteran was diagnosed with a brain 
tumor in February 1994, and currently had prostate cancer.

Private medical records dated from February 1994 to March 
1995 from Somerset Medical Center reflect treatment for a 
glioma of the brain.  A February 1994 discharge summary notes 
that the veteran had a history of prostate cancer, stable 
since 1989, and a history of dizziness in July 1993, with 
increasing headaches for the past three weeks.  A 
computerized tomography (CT) scan of the head showed a large 
mass, and the veteran was diagnosed with glioblastoma, high 
grade.  A July 1994 discharge summary shows that the veteran 
was diagnosed with a brain tumor and prostatic cancer with 
bone metastases.  A March 1995 admission note shows that the 
veteran complained of shortness of breath and a cough for the 
past week.  The examiner noted that the veteran had a history 
of prostate cancer and was diagnosed with glioma in February 
1994.  His tumor progressed and his condition deteriorated, 
whereupon he was admitted in March 1995.  Following admission 
he was treated with passive support and antibiotics, and 
developed rhonchi in the lungs and bilateral infiltrates in 
the chest.  He died on March [redacted], 1995.  The discharge 
diagnoses were glioblastoma of the brain, status post surgery 
and radiation therapy, and prostate cancer with bone 
metastases.  A March 1995 physician attestation report, 
signed by a private physician, K. Toomey, M.D.,  indicated a 
principal diagnosis of pneumonia, and secondary diagnoses of 
malignant neoplasm of the brain and cellulitis of the arm at 
the intravenous site.

The veteran's death certificate, signed by Dr. Toomey, 
reveals that the veteran died at Somerset Medical Center on 
March [redacted], 1995.  The immediate cause of death was 
glioblastoma multiforme.  No other causes of death were listed.  
An autopsy was performed. 

In May 1995, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  She 
asserted that the veteran's death, from a brain tumor, was 
related to injuries incurred in service.  By a statement 
received in July 1995, she asserted that the veteran incurred 
a head injury during service and that such injury contributed 
to his death.  By a statement received in August 1995, she 
asserted that the veteran had post-traumatic stress disorder 
(PTSD) and that such disorder contributed to his death.

At a June 1996 RO hearing, the appellant asserted that 
throughout the time she knew the veteran, since the early 
1950s, he suffered from hearing loss and headaches.  She said 
he did not seek medical treatment for his headaches, and 
treated himself for this condition.  She reported that he was 
treated by the VA for general medical conditions since the 
1950s.  She reiterated some of these assertions in a 
subsequent statement.


II.  Analysis

The appellant essentially contends that the veteran incurred 
PTSD or a head injury as a result of his military service, 
and that such disorders caused a brain tumor which resulted 
in his death. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   
Service incurrence will be presumed for certain chronic 
diseases, including malignant tumors, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied.  Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993). For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The file shows that during the veteran's lifetime, his only 
established service-connected disability was bilateral 
hearing loss.  It is not contended, nor does the evidence 
reflect, that such condition caused the veteran's death.

The veteran's service medical records from his period of 
military service (1946-1948) are negative for the medical 
conditions involved in his death in 1995, nor are such 
conditions shown for decades after service.  He was diagnosed 
with prostate cancer in 1989, and diagnosed with a brain 
tumor in 1994.  He was hospitalized in March 1995 due to the 
progressive effects of the the brain tumor, his condition 
further deteriorated and he developed bilateral chest 
infiltrates, and he died on March [redacted], 1995.  The discharge 
diagnoses were glioblastoma of the brain, status post surgery 
and radiation therapy, and prostate cancer with bone 
metastases.  A March 1995 physician attestation report, 
signed by Dr. Toomey, indicated a principal diagnosis of 
pneumonia, and secondary diagnoses of malignant neoplasm of 
the brain and cellulitis of the arm at the intravenous site.  
His death certificate reveals that the immediate cause of 
death was glioblastoma multiforme.  No other causes of death 
were listed. 

There are no medical records showing that the veteran 
incurred a head injury during service, or that such injury 
was related to his death.  There are no medical records 
reflecting that the veteran was ever diagnosed with PTSD, let 
alone that PTSD was related to service and that PTSD caused 
the fatal cancer.

No competent medical evidence has been submitted to show that 
the fatal glioblastoma multiforme, or any of the other severe 
ailments which existed at the time of death (assuming they 
were contributory causes of death), are linked to service or 
a service-connected disability, as required for a well-
grounded claim for service connection for the cause of death.  
Ruiz, supra; Johnson, supra.  Statements by the appellant on 
such matters do not constitute competent medical evidence, 
since, as a layman, she has no competence to give a medical 
opinion on diagnosis or etiology of a disorder.  LeShore v. 
Brown, 8 Vet. App. 406 (1995); Dean v. Brown, 8 Vet. App. 449 
(1995).

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

